DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
The claims recite “derives a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition.” As far as examiner can tell, based on applicant’s limited disclosure in para. [0008] and [0079], this simply refers to looking up the subsequent state in memory. It would seem then that any software-implemented solution in this domain would meet this limitation, since “state” is a very broad term, not to mention the concept of “transitioning states” in memory being foundational to the art (see, e.g., a microsequencer). The Schultz reference below is provided for the purposes of compact prosecution. 

Claim Objections
Claims 7 is objected to because of the following informalities:  applicant recites: “the first display form is emphasis, and the second display form is graying out.” This is not correct and should read: “the first display form is emphasized, and the second display form is grayed out.” Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a device; claim 11 is directed to a system; claim 12 is directed to a method; and claim 13 is directed to a non-transitory computer readable medium. Thus, claims 1, 11, 12, and 13 are directed to statutory categories of invention. However, claims 1, 11, 12, and 13 are rejected under 35 U.S.C. 101 because the claims recite an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 

The abstract idea is:
receiving information about an action,
deriving a subsequent state based on the current state and the action by referring to a definition of a predefined state transition, and
making [or causing] transition from the current state to the subsequent state.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to determining a subsequent state and causing a state change of a device, which constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed in the mind. In this case, one could receive information about an action (e.g. a request to open a valve), derive a subsequent state based on this information and referring to a table (e.g. when valve opens, change recorded state to OPEN), cause the transition from one state to the next (e.g. from CLOSED to OPEN). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “device management apparatus”; “memory”; “device”; “processor”; “external terminal apparatus”; claim 11: “device management apparatus”; “device”; “terminal apparatus”; “memory”; “device management apparatus processor”; “terminal apparatus processor”; “screen”; “communicator”; claim 12: “device management apparatus”; “device”; “terminal apparatus”; “memory”; “screen”; claim 13: “non-transitory computer readable medium”; “computer”; “processor”; “memory”; “external terminal apparatus”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0019], [0020], [0022], and [0082] of applicant’s specification. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
	The additional, positively recited elements pertain to insignificant extra-solution activity, as per MPEP 2106.05(g), since they merely describe: “storing” data (claims 1, 11, 12, and 13); “transmitting [sending]” data (claims 11, 12); “receiving” data (claim 11); “displaying” and “selecting” information (claims 11, 12).  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.


Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
	The additional elements describing “storing” data; “transmitting [sending]” and “receiving” data; “displaying” and “selecting” information are reevaluated at Step 2B; however, they are still not significantly more. Storing and retrieving information in memory; receiving or transmitting data over a network; and displaying and recording input selection are recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)) and therefore not significantly more. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; Apple, Inc. v. Ameranth, Inc. and OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.)
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claim 2 is directed to the additional element of “storing,” which, as described above is insignificant extra-solution activity. This does not integrate the abstract idea into practical application; likewise, it is not significantly more. 
Claim 3 further describes the nature, structure, and/or content of the stored information. While helpful, this merely serves to narrow the abstract idea. Likewise, “determines whether to update…” only narrows the abstract idea. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 4 further describes the nature, structure, and/or content of the information. While helpful, this merely serves to narrow the abstract idea. As noted above, “displaying” information is insignificant extra-solution activity that’s regarded as well-understood, routine, and conventional. Thus, these elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 5 further describes the nature, structure, and/or content of the information. While helpful, this merely serves to narrow the abstract idea. Likewise, “refers to the definition of the action candidate…” only narrows the abstract idea. As noted above, “displaying” information is insignificant extra-solution activity that’s regarded as well-understood, routine, and conventional. Thus, these elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 6 further describes the nature, structure, and/or content of the information. While helpful, this merely serves to narrow the abstract idea. As noted above, “displaying” information is insignificant extra-solution activity that’s regarded as well-understood, routine, and conventional. Thus, these elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 7 further describes the nature, structure, and/or content of the information. While helpful, this merely serves to narrow the abstract idea. As noted above, “displaying” information is insignificant extra-solution activity that’s regarded as well-understood, routine, and conventional. Thus, these elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 8 further describes “outputs information…” which merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 9 further describes “storing,” which, as described above is insignificant extra-solution activity. The additional element “determines whether information… satisfies the determination condition” only narrows the abstract idea. Thus, these elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
Claim 10 further describes “storing,” which, as described above is insignificant extra-solution activity. The additional element “derives the subsequent state…” only narrows the abstract idea. Thus, these elements do not integrate the abstract idea into practical application; likewise, they are not significantly more.
The computing elements in claims 2-10, which include those highlighted by examiner in Step 2, Prong 2A, Prong 2, are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in in para. [0019], [0020], [0022], and [0082] of applicant’s specification (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-13 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 20050125085) in view of Schultz et al. (US 5265004).

Claim 1
Regarding claim 1, Prasad discloses: a device management apparatus {digital processing system 700, responsible for managing field devices; Fig. 7; para. [0088], [0092]} comprising:
a memory that stores device individual information including information about a current state of a device {secondary memory 730 may store the data and software instructions including configurations of each field device and changes thereof, i.e. device individual information including information about a current state of a device; para. [0092]}, wherein the device individual information is unique to the device {indicated by entries associated with each field device; para. [0037]}; and
a processor {central processing unit (CPU) 710; para. [0088]} that:
receives information about an action for the device from an external terminal apparatus {input interface 790 may correspond to a key-board and/or mouse, i.e. an external terminal apparatus that receives commands or actions; para. [0090]}, and
causes a transition from the current state to the subsequent state {changes to configuration, i.e. transition to subsequent state, described in para. [0092]}.
Prasad doesn’t explicitly disclose: derives a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition.
However, Schultz teaches a well-known sequence controller applicable in industrial settings. Schultz discloses: derives a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition {subsequent state determined via referring to step descriptions 66, i.e. a definition file that defines each sequence step, the steps themselves embodying predefined state transitions; col. 7, lines 5-10; action, e.g. change in logic, described in col. 8, lines 55-60: “process sequence step transition can occur when a specified input bit makes a high to low or a low to high logic state transition”}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Prasad to include the control features of Schultz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to determine subsequent states of the device, in order to facilitate planning the order of industrial operations. One of ordinary skill would have been motivated to streamline operations, and therefore it would have been obvious to one of ordinary skill to combine Prasad with Schultz. 

Claim 8
Regarding claim 8, the combination of Prasad and Schultz discloses the features of claim 1. Prasad further discloses: the processor outputs information based on a number of the device for each type of the current state at any given timing {as best understood by examiner, this limitation simply means that the processor outputs information including a device number; this is described in para. [0034]: the response or state from corresponding field devices may be received on the same path and provided in a form understandable to the operator; device numbers also indicated in para. [0037], [0076]: entries associated with each field devices; at any given timing doesn’t add much in the way of patentable weight, since it applies to any time}.

Claim 10
Regarding claim 10, the combination of Prasad and Schultz discloses the features of claim 1. Schultz further discloses: the memory stores the definition of the state transition in advance, the definition of the state transition indicates a correspondence among the current state, the subsequent state of the device, and the action for the device {subsequent state determined via referring to step descriptions 66, i.e. a definition file that indicates a correspondence among the current state, the subsequent state of the device, and the action for the device; col. 7, lines 5-10; action, e.g. change in logic, described in col. 8, lines 55-60: “process sequence step transition can occur when a specified input bit makes a high to low or a low to high logic state transition”}, and the processor derives the subsequent state of the device by referring to the definition of the state transition based on the received information about the action {see above; col. 8, lines 55-60}.

Claim 13
Regarding claim 13, Prasad discloses: a non-transitory computer readable medium storing a program for controlling a computer that comprises a processor and a memory storing device individual information including information about a current state of a device {digital processing system 700 stores program for controlling a computer; Fig. 7; para. [0088], [0092]; central processing unit (CPU) 710; para. [0088]; secondary memory 730 defines memory storing device information including information about a current state of a device; para. [0092]}, wherein the device individual information is unique to the device {indicated by entries associated with each field device; para. [0037]}, the program causing the processor to execute:
receiving information about an action for the device from an external terminal apparatus {input interface 790 may correspond to a key-board and/or mouse, i.e. an external terminal apparatus that receives commands or actions; para. [0090]}, 
making transition from the current state to the subsequent state {changes to configuration, i.e. transition to subsequent state, described in para. [0092]}.	
Prasad doesn’t explicitly disclose: deriving a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition.
However, Schultz teaches a well-known sequence controller applicable in industrial settings. Schultz discloses: deriving a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition {subsequent state determined via referring to step descriptions 66, i.e. a definition file that defines each sequence step, the steps themselves embodying predefined state transitions; col. 7, lines 5-10; action, e.g. change in logic, described in col. 8, lines 55-60: “process sequence step transition can occur when a specified input bit makes a high to low or a low to high logic state transition”}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Prasad to include the control features of Schultz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to determine subsequent states of the device, in order to facilitate planning the order of industrial operations. One of ordinary skill would have been motivated to streamline operations, and therefore it would have been obvious to one of ordinary skill to combine Prasad with Schultz. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Prasad and Schultz, further in view of Ishii et al. (US 20170277758).

Claim 2
Regarding claim 2, the combination of Prasad and Schultz discloses the features of claim 1, but doesn’t explicitly disclose: the memory stores, for each of the device, information about a history of a state transition made in the past and a history of an action received in the past in association with each other.
However, Ishii teaches a similar system for maintenance information sharing. Ishii discloses: the memory stores, for each of the device, information about a history of a state transition made in the past and a history of an action received in the past in association with each other {information about a history of transition made in the past shown via Progress column, where COMPLETE shows a state transition from incomplete to complete; history of an action received shown via MAINTENANCE ITEM column; Fig. 8; para. [0093]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Prasad and Schultz to include the history feature of Ishii, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to provide an aggregated history of maintenance, in order to assist the technician in reviewing past procedures during maintenance operations. One of ordinary skill would have been motivated to streamline routine maintenance, and therefore it would have been obvious to one of ordinary skill to combine Prasad and Schultz with Ishii. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Prasad and Schultz, further in view of Koike et al. (US 20190095875).

Claim 3
Regarding claim 3, the combination of Prasad and Schultz discloses the features of claim 1. Prasad further discloses: upon receiving the information about the action from the terminal apparatus, the processor determines whether to update {input interface 790 receives command or information about the action and determines changes to configuration, i.e. whether to update; para. [0090], [0092]; central processing unit (CPU) 710 described in para. [0088]}.  
Schultz further discloses: an initial check flag indicating whether an initial check of the device is completed {prescan or initial check is indicated by a flag stored in system status file 56 of the system data table 50, i.e. initial check flag indicating whether an initial check of the device is completed; Figs. 3, 9A; col. 14, lines 30 to 40}.
The combination of Prasad and Schultz doesn’t explicitly disclose: a maintenance flag indicating whether maintenance of the device is to be carried out, [and upon receiving the information about the action from the terminal apparatus, the processor determines whether to update] a value of at least one of the initial check flag and the maintenance flag according to the definition of the state transition.
However, Koike teaches a similar system for device management. Koike discloses: a maintenance flag indicating whether maintenance of the device is to be carried out {maintenance flag 90h is a flag for assessing whether or not maintenance is needed for the production-line-configuring devices 112; para. [0152]}; [the processor determines whether to update] a value of the maintenance flag according to the definition of the state transition {analysis part 90i determines whether a sign of degradation, adjustment anomaly, or abnormality has occurred in the subject component and sets a bit of the maintenance flag 90h that corresponds to that configurational component based on entries or definitions in grouping table TB2, i.e. a value of the maintenance flag according to the definition of the state transition; para. [0158]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Prasad and Schultz to include the maintenance flag feature of Koike, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to provide a maintenance flag, in order to assist with assessing whether or not maintenance is needed for remote devices {para. [0152] of Koike}. One of ordinary skill would have been motivated to proactively identify devices in need of maintenance, and therefore it would have been obvious to one of ordinary skill to combine Prasad and Schultz with Koike. 

Claim(s) 4-6, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Prasad and Schultz, further in view of Krishnaswami et al. (US 20170243466).

Claim 4
Regarding claim 4, the combination of Prasad and Schultz discloses the features of claim 1, but doesn’t explicitly disclose: the information about the action received by the processor represents an action selected from a list of action candidate related to the current state, and the list is displayed on a screen of the terminal apparatus.
However, Krishnaswami discloses a similar system for generating recommended maintenance steps for industrial machines based on historical interaction data. Krishnaswami discloses: the information about the action received by the processor represents an action selected from a list of action candidate related to the current state, and the list is displayed on a screen of the terminal apparatus {Fig. 3 shows list of action candidates, e.g. toggle power and/or close steam valve, to be received by the processor, the list displayed on a screen of the terminal apparatus; para. [0050]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Prasad and Schultz to include the action displaying feature of Krishnaswami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to provide action selections graphically, in order to streamline action selection and facilitate organization of information. One of ordinary skill would have been motivated to streamline action selection, and therefore it would have been obvious to one of ordinary skill to combine Prasad and Schultz with Krishnaswami. 

Claim 5
Regarding claim 5, the combination of Prasad, Schultz, and Krishnaswami discloses the features of claim 4. Krishnaswami further discloses: the memory stores a definition of the action candidate, the definition indicates a correspondence between the current state and the action candidate logically possible for the device {correspondence between current pressure/power state and logical action candidate represented by elements 305, 310, 315, 320 seen in Fig. 3; para. [0050]; computer-executable instructions stored in memory; para. [0063]}, and the processor refers to the definition of the action candidate to cause the terminal apparatus to display, as the list of the action candidate related to the current state, only the action candidate logically possible for the device on the screen of the terminal apparatus {as shown in Fig. 3, elements 305, 310, 315, 320 represent the only logical candidates displayed, given that they are all related to pressure/power state; para. [0050]; processor executes instructions; para. [0063]; note that understood that software and/or processor would necessarily refer to only logical action candidate, represented as a GUI element, to display}.

Claim 6
Regarding claim 6, the combination of Prasad, Schultz, and Krishnaswami discloses the features of claim 5. Krishnaswami further discloses: in the definition of the action candidate, the action candidate logically possible for the device includes a first action candidate and a second action candidate {first and second action candidate that are logically possible for the device represented by elements 310, 320 seen in Fig. 3; para. [0050]}, and in the list of the action candidate related to the current state on the screen of the terminal apparatus, the first action candidate is displayed in a first display form, and the second action candidate is displayed in a second display form {element 310 bounded by box defines first display form, while element 320 bounded by lower box defines second display form; Fig. 3; para. [0050]}.

Claim 9
Regarding claim 9, the combination of Prasad and Schultz discloses the features of claim 1, but doesn’t explicitly disclose: the memory stores a determination condition that is at least any one of a condition for causing an alarm and a condition for causing recommendation to a user, and the processor determines whether information about the device processed by the processor satisfies the determination condition.
However, Krishnaswami discloses a similar system for generating recommended maintenance steps for industrial machines based on historical interaction data. Krishnaswami discloses: the memory stores a determination condition that is a condition for causing an alarm {WMIIS 105 can be a computing system comprising of one or more computing devices configured to monitor industrial machines 120, determine if alert conditions have been triggered, alert designated users and generate and provide recommended maintenance steps for designated users, i.e. store a determination condition that is a condition for causing an alarm; para. [0020]; alert storage 180 or memory described in para. [0027]}, and the processor determines whether information about the device processed by the processor satisfies the determination condition {alert module 125, i.e. a processor, determines that the alert condition has been triggered by the industrial machine, i.e. satisfies the determination condition; para. [0025]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Prasad and Schultz to include the action displaying feature of Krishnaswami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to provide action selections graphically, in order to streamline action selection and facilitate organization of information. One of ordinary skill would have been motivated to streamline action selection, and therefore it would have been obvious to one of ordinary skill to combine Prasad and Schultz with Krishnaswami. 

Claim 11
Regarding claim 11, Prasad discloses: a device management system {system for managing field devices depicted in Fig. 1; para. [0029]} comprising:
a device management apparatus that manages a device {digital processing system 700, responsible for managing field devices; Fig. 7; para. [0088], [0092]; note that may represent one of FDMS 150 and wireless client 180; para. [0088]}; and
a terminal apparatus that transmits information about an action for the device to the device management apparatus {input interface 790 may correspond to a key-board and/or mouse, i.e. a terminal apparatus that transmits commands or actions; para. [0090]}, wherein the device management apparatus includes:
a memory that stores device individual information including information about a current state of the device {secondary memory 730 may store the data and software instructions including configurations of each field device and changes thereof, i.e. device individual information including information about a current state of a device; para. [0092]}, wherein the device individual information is unique to the device {indicated by entries associated with each field device; para. [0037]}; and
a device management apparatus processor that receives the information about the action for the device from the terminal apparatus {central processing unit (CPU) 710, where it’s understood that the CPU 710 receives information from the terminal apparatus; para. [0088], [0090]}, and causes a transition from the current state to the subsequent state {changes to configuration, i.e. transition to subsequent state, described in para. [0092]}.
Prasad doesn’t explicitly disclose: [the processor] derives a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition; wherein the terminal apparatus includes: a terminal apparatus processor that receives information about the current state from the device management apparatus for managing the device, displays, as a list on a screen in a selectable manner, the information about the action related to the current state by referring to a definition of a predefined action candidate related to the current state, and selects the information about the action from among the selectable action; and a communicator that transmits the information about the action selected by the processor to the device management apparatus.
However, Schultz teaches a well-known sequence controller applicable in industrial settings. Schultz discloses: [the processor] derives a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition {subsequent state determined via referring to step descriptions 66, i.e. a definition file that defines each sequence step, the steps themselves embodying predefined state transitions; col. 7, lines 5-10; action, e.g. change in logic, described in col. 8, lines 55-60: “process sequence step transition can occur when a specified input bit makes a high to low or a low to high logic state transition”}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Prasad to include the control features of Schultz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to determine subsequent states of the device, in order to facilitate planning the order of industrial operations. One of ordinary skill would have been motivated to streamline operations, and therefore it would have been obvious to one of ordinary skill to combine Prasad with Schultz. 
The combination of Prasad and Schulz doesn’t explicitly disclose: wherein the terminal apparatus includes: a terminal apparatus processor that receives information about the current state from the device management apparatus for managing the device, displays, as a list on a screen in a selectable manner, the information about the action related to the current state by referring to a definition of a predefined action candidate related to the current state, and selects the information about the action from among the selectable action; and a communicator that transmits the information about the action selected by the processor to the device management apparatus.
However, Krishnaswami discloses a similar system for generating recommended maintenance steps for industrial machines based on historical interaction data. Krishnaswami discloses: wherein the terminal apparatus includes: a terminal apparatus processor that receives information about the current state from the device management apparatus for managing the device {information about current state received from device management apparatus for managing the device, given that user interface 300 presents the user with performance data 305 indicating the current pressure or state of the industrial machine, where the data transmitted necessarily originates at a device management apparatus; para. [0050]; processor described in para. [0054]}, displays, as a list on a screen in a selectable manner, the information about the action related to the current state by referring to a definition of a predefined action candidate related to the current state, and selects the information about the action from among the selectable action {Fig. 3 shows selectable predefined action candidates, e.g. toggle power and/or close steam valve, related to the current state; para. [0050]; information, e.g. close steam valve, selected from among the selectable action; para. [0050]; note that understood that software and/or processor would necessarily refer to predefined action candidate, represented as a GUI element, to display}; and a communicator that transmits the information about the action selected by the processor to the device management apparatus {via communications interface 640 and/or 690; para. [0055], [0059]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Prasad and Schultz to include the action displaying feature of Krishnaswami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to provide action selections graphically, in order to streamline action selection and facilitate organization of information. One of ordinary skill would have been motivated to streamline action selection, and therefore it would have been obvious to one of ordinary skill to combine Prasad and Schultz with Krishnaswami. 

Claim 12
Regarding claim 12, Prasad discloses: a device management method executed by a device management apparatus for managing a device and a terminal apparatus for transmitting information about an action for the device to the device management apparatus {digital processing system 700, a device management apparatus managing field devices; Fig. 7; para. [0088], [0092]; input interface 790 may correspond to a key-board and/or mouse, i.e. a terminal apparatus for transmitting information about an action for the device to the device management apparatus; para. [0090]}, the method comprising:
storing, into a memory of the device management apparatus, device individual information including information about a current state of the device {secondary memory 730 may store the data and software instructions including configurations of each field device and changes thereof, i.e. device individual information including information about a current state of a device; para. [0092]}, wherein the device individual information is unique to the device {indicated by entries associated with each field device; para. [0037]}; and
receiving, by the device management apparatus, information about an action for the device from the terminal apparatus {input interface 790 may correspond to a key-board and/or mouse, i.e. a terminal apparatus that transmits commands or actions for receipt by the digital processing system 700, a device management apparatus; para. [0090], and making transition from the current state to the subsequent state {changes to configuration, i.e. transition to subsequent state, described in para. [0092]}.
Prasad doesn’t explicitly disclose: deriving a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition; receiving, by the terminal apparatus, information about the current state from the device management apparatus for managing the device, displaying, as a list on a screen in a selectable manner, the information about action related to the current state by referring to a definition of a predefined action candidate related to the current state, and selecting the information about the action from among the selectable action; and transmitting, by the terminal apparatus, the selected information about the action to the device management apparatus.
However, Schultz teaches a well-known sequence controller applicable in industrial settings. Schultz discloses: deriving a subsequent state of the device based on the current state and the action for the device by referring to a definition of a predefined state transition {subsequent state determined via referring to step descriptions 66, i.e. a definition file that defines each sequence step, the steps themselves embodying predefined state transitions; col. 7, lines 5-10; action, e.g. change in logic, described in col. 8, lines 55-60: “process sequence step transition can occur when a specified input bit makes a high to low or a low to high logic state transition”}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Prasad to include the control features of Schultz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to determine subsequent states of the device, in order to facilitate planning the order of industrial operations. One of ordinary skill would have been motivated to streamline operations, and therefore it would have been obvious to one of ordinary skill to combine Prasad with Schultz. 
The combination of Prasad and Schultz doesn’t explicitly disclose: receiving, by the terminal apparatus, information about the current state from the device management apparatus for managing the device, displaying, as a list on a screen in a selectable manner, the information about action related to the current state by referring to a definition of a predefined action candidate related to the current state, and selecting the information about the action from among the selectable action; and transmitting, by the terminal apparatus, the selected information about the action to the device management apparatus.
However, Krishnaswami discloses a similar system for generating recommended maintenance steps for industrial machines based on historical interaction data. Krishnaswami discloses: receiving, by the terminal apparatus, information about the current state from the device management apparatus for managing the device {information about current state received from device management apparatus for managing the device, given that user interface 300 presents the user with performance data 305 indicating the current pressure or state of the industrial machine, where the data transmitted necessarily originates at a device management apparatus; para. [0050]; processor described in para. [0054]}, displaying, as a list on a screen in a selectable manner, the information about action related to the current state by referring to a definition of a predefined action candidate related to the current state, and selecting the information about the action from among the selectable action {Fig. 3 shows selectable predefined action candidates, e.g. toggle power and/or close steam valve, related to the current state; para. [0050]; information, e.g. close steam valve, selected from among the selectable action; para. [0050]; note that understood that software and/or processor would necessarily refer to predefined action candidate, represented as a GUI element, to display}; and transmitting, by the terminal apparatus, the selected information about the action to the device management apparatus {via communications interface 640 and/or 690; para. [0055], [0059]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Prasad and Schultz to include the action displaying feature of Krishnaswami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to provide action selections graphically, in order to streamline action selection and facilitate organization of information. One of ordinary skill would have been motivated to streamline action selection, and therefore it would have been obvious to one of ordinary skill to combine Prasad and Schultz with Krishnaswami. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Prasad, Schultz, and Krishnaswami, further in view of Bixler (US 20060075360).

Claim 7
Regarding claim 7, the combination of Prasad, Schultz, and Krishnaswami discloses the features of claim 6, but doesn’t explicitly disclose: in the current state, the first action candidate is more likely to be executed than the second action candidate, the first display form is emphasis, and the second display form is graying out.
However, Bixler teaches a similar system for dynamic highlighting of user interfaces, which is relevant given the graphical nature of the invention. Bixler discloses: in the current state, the first action candidate is more likely to be executed than the second action candidate, the first display form is emphasis, and the second display form is graying out {elements can be displayed that are not selectable during the current state, but can be selectable in another software state by “graying out,” while elements more likely to be executed are highlighted; para. [0031], [0035]; note that display forms corresponding to emphasis and graying out seen in Figs. 4, 5}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Prasad, Schultz, and Krishnaswami to include graphically emphasizing and de-emphasizing elements of Bixler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art would have been motivated to emphasize and de-emphasize certain elements, in order to facilitate user selection of the appropriate next action. One of ordinary skill would have been motivated to streamline action selection, and therefore it would have been obvious to one of ordinary skill to combine Prasad, Schultz, and Krishnaswami with Bixler. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Machine learning for predictive maintenance of industrial machines using IoT sensor data” by Kanawaday et al. (NPL attached); 
US 20200074125, directed to integrated stationary RFID reader;
US 20170168472, directed to sensor control;
US 20170005871, directed to provisioning of IoT devices;
US 20100083356, directed to automated remote management of electromechanical devices;
US 20090182594, directed to managing assets of a healthcare facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        10/15/21


/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689